Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Applicant’s arguments and amendments on 04/05/2022 have been received and entered in the application.
Claims 1-4, 6, and 8-10 are pending. 
Claims 1-4, and 8-9 are withdrawn.
Claims 6 and 10 are newly amended.
Claims 6 and 10 are currently under examination.

	The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterate are hereby withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Shock, 2015, previously made of record 01/05/2022, hereafter “Wu”) in view of Fuss et al. (Current Protocols in Immunology, 2009, hereafter “Fuss”), Arora et al. (Nature, 2010, hereafter “Arora”), and Wang et al. (Journal of Agriculture and Food Chemistry, 2011, hereafter “Wang”) as evidenced by Berghaus et al. (Comparative Immunology, Microbiology and Infectious Diseases, 2010, hereafter “Berghaus”) and De Kleer et al. (Frontiers in Immunology, 2014, hereafter “De Kleer”).

In regards to claims 6 and 10, Wu teaches that RAW 264.7 cells were treated with a combination of lipopolysaccharide (LPS) and glycyrrhizin (GL) (Abstract, p412). Wu also teaches that these cells were stimulated with 100ng/mL LPS and 1 mmol/mL GL (p413, Cell Culture).
As evidenced by Berghaus RAW 264.7 cells are a murine-leukemic monocyte-macrophage cell line (Abstract p443), and as evidenced by De Kleer “Granulocytes, monocytes, macrophages, and dendritic cells (DCs) represent a subgroup of leukocytes, collectively called myeloid cells” (Abstract, p1). As further evidenced by De Kleer, RAW 264.7 cells most closely mimic bone-marrow derived (and therefore blood-derived) macrophages (Abstract, p1), but are not blood derived per se.
However, Fuss teaches a method for isolating peripheral blood mononuclear cells (including myeloid cells) from peripheral and cord blood (Abstract, p7.1.1). Fuss also teaches that the isolation procedure can be applied to collecting cell populations derived from tissues (e.g. heart and lung). Fuss also teaches that the ability to isolate purified lymphoid cells has greatly advanced the analysis of the functional immune system, and cites several previous studies describing isolating these cells from blood (Introduction, p7.1.1). Therefore, it is well-known in the art that myeloid cells can be obtained from blood samples. A person of ordinary skill in the arts would be motivated to modify the method of Wu and use myeloid cells derived from blood because blood samples are readily available, and isolating them blood could be less costly than maintaining am in vitro cell population. Furthermore, because the use of blood to obtain myeloid cells is pervasive and well-known in the art, it could be done with predictable results and a reasonable expectation of success.
Additionally, Wu teaches that the myeloid cells were treated with LPS and GL together (p413, Cell Culture; Figure 1a, etc.), not a step of treating the myeloid cells with LPS, and then treating the LPS-treated myeloid cells with glycyrrhizin.
However, Arora teaches that both lung cells and bone marrow progenitor cells (myeloid cells) could be induced to differentiate into cells resembling myeloid-derived suppressor cells (MDSCs) with the phenotype CD11b+Gr1intF4/80+ by treatment with LPS alone (Abstract, p578). Therefore, a person of ordinary skill in the arts would be motivated to treat myeloid cells with LPS first, because LPS is the reagent inducing differentiation, or at least is sufficient to induce differentiation alone. Furthermore, neither the claims nor specification points to a criticality in treating the myeloid cells in a particular order, and unless Applicant can prove that the order of the steps is critical, changes in the sequence or adding ingredients will not overcome a showing of obviousness.
According to MPEP § 2144.04, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); in re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any mixing ingredients is prima facie obvious).
In regards to the concentration ratio of LPS and GL, as above, Wu teaches that these cells were stimulated with 100ng/mL LPS and 1 mmol/mL GL (p413, Cell Culture) which is considerably less than the concentration ratio of 1:102 to 1:104.
However, Wang teaches that RAW 264.7 cells can be cultured with LPS and GL in combination at concentrations of 1µg/mL LPS and 10-75µg/mL GL. While this is slightly less than the range of 1:102 to 1:104, according to MPEP 2144.05(1), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. As a ratio of 1:102 to 1:104 is a broad range, without reference to a criticality of concentration, a person of ordinary skill in the arts could modify the teaching of Wang and culture cells with a concentration of 1µg/mL LPS and 100µg/mL GL (therefore, 1:102), as a matter of routine optimization. 
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
A person of ordinary skill in the arts would be motivated to modify the method of Wu and use culture concentration ratios of between 1:102 to 1:104 for LPS and GL, respectively because the combined teachings of Wu and Wang suggest that myeloid cells can tolerate wide ranges of concentrations, and they would be motivated to empirically test different concentrations to arrive at an optimal concentration to maximize their stimulatory effect. Furthermore, because the combined teachings of Wu and Wang suggest that myeloid cells can tolerate wide ranges, and because they are using the same myeloid cells in the same system, it could be done with predictable results and a reasonable expectation of success.
Finally, while Wu does not explicitly teach that this method could lead to the differentiation of MDSCs or CD11b+Gr1 myeloid cells, since Applicant’s disclosure (claims 6 and 10 and specification), indicates a method whereby myeloid cells derived from blood, are treated with LPS and then glycyrrhizin at a concentration ratio of 1:102 to 1:104 is sufficient to cause the differentiation of myeloid cells to MDSCs, and since the method of Wu, as suggested by De Kleer, Fuss, Arora, and Wang carries out this step, the reference method is deemed to inherently lead to the differentiation of MDSCs or CD11b+Gr1 myeloid cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Wu, Fuss, Arora, and Wang, render the invention unpatentable as claimed.

Response to Arguments
Applicant’s arguments on 04/05/2022 with respect to claim(s) 6-7 and 10-11 on the action on 01/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632